MEMORANDUM **
Stephen Liebb, a California state prisoner, appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C § 1983 action alleging retaliation for exercising his First Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001), and we affirm.
The district court properly granted summary judgment to defendants because Liebb failed to raise a triable issue of fact of retaliation as to whether the search of his cell, the issuance of the rules violation report and the confiscation of his letter chilled his First Amendment rights. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.2005). Furthermore, Liebb provides no evidence apart from timing to suggest that the defendants’ actions were initiated for a retaliatory rather than a legitimate penological purpose. See Pratt v. Rowland, 65 F.3d 802, 808 (9th Cir. 1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.